DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 7 recite “receiving energy from a second light source”, however, this limitation was not present in the application when originally filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, II (US 2014/0116354) in view of Wang et al. (US 2020/0250503), hereinafter Wang, and Hurwitz (US 9,247,717).
Regarding claim 4, Harris, II teaches of (Fig. 1) a photo cell tag device comprising:
a) a circular shaped body including a first side (leash 10);
b) the first side includes an outer surface area and an inner surface area (seen in Fig. 1); and
g) is configured to glow in the dark (¶0010, leash container housing may include a glow in the dark identification tag).
Harris, II does not appear to teach of an electric photo cell tag device comprising:
c) the outer surface area includes a reflective tape;
d) the reflective tape is configured to reflect light received from a light source;
e) the inner surface area includes electric photo cell material;
f) the electric photo cell material is configured to receive energy from a light source and store an electrical charge; and
g) the electric photo cell material is configured to glow in the dark.
Hurwitz is in the field of leashes and teaches of 
c) the outer surface area includes a reflective tape (Fig. 1a, reflective threads 17); and
d) the reflective tape is configured to reflect light received from a light source (Fig. 1a, reflective threads 17 reflects light). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris, II to incorporate the teachings of Hurwitz of c) the outer surface area includes a reflective tape; and d) the reflective tape is configured to reflect light received from a light source in order to reflect light easily at night, highlighting the tag and alerting people of the animal that it is attached to. 
Wang teaches of 
e) the inner surface area includes electric photo cell material (Fig. 4, photocell is in the inner surface area);
f) the electric photo cell material is configured to receive energy from a light source and store an electrical charge (Fig. 1, ¶0073 and 0076, the photocell 101 receives a visible light signal to store an electrical charge and power an LED emission unit); and
g) the electric photo cell material is configured to glow in the dark (Fig. 1, ¶0073 and 0076, the photocell 101 receives a visible light signal to power an LED emission unit, which can glow in total darkness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris, II to incorporate the teachings of Wang of e) the inner surface area includes electric photo cell material; f) the electric photo cell material is configured to receive energy from a light source and store an electrical charge; and g) the electric photo cell material is configured to glow in the dark in order to brightly illuminate the tag when it is dark.

Regarding claim 5, Harris, II as modified teaches of claim 4, and Wang further teaches of wherein the electric photo cell material is configured to recharge to full capacity after receiving energy from a second light source (Fig. 2, ¶0065-0066, a solar cell can be used in the device and a large amount of charge can be stored; the electric photo cell is configured to receive energy from a second light source).

Regarding claim 6, Harris, II as modified teaches of claim 4, and further comprising (Fig. 1):
a) the circular shaped body includes a second side (leash 10);
b) the second side includes an outer surface area and an inner surface area (seen in Fig. 3, second side on the opposite side of the first side); and
g) is configured to glow in the dark (¶0010, leash container housing may include a glow in the dark identification tag).
Harris, II does not appear to teach of an electric photo cell tag device comprising: 
c) the outer surface area of the second side includes a reflective tape;
d) the reflective tape is configured to reflect light received from a light source;
e) the inner surface area of the second side includes electric photo cell material;
f) the electric photo cell material is configured to receive energy from a light source and store an electrical charge; and
g) the electric photo cell material is configured to glow in the dark.
Hurwitz teaches of (Fig. 1a)
c) the outer surface area of the second side (back side 23) includes a reflective tape (Fig. 1a and 2a, reflective means 30 are on the flat leash portion 21, which comprises front and back side 22, 23);
d) the reflective tape is configured to reflect light received from a light source (Fig. 2a, reflective means 30 reflects light). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris, II to incorporate the teachings of Hurwitz of c) the outer surface area of the second side includes a reflective tape; d) the reflective tape is configured to reflect light received from a light source in order to reflect light easily at night, highlighting the tag and alerting people of the animal that it is attached to.
Wang teaches of 
e) the inner surface area of the side includes electric photo cell material (Fig. 4, photocell is in the inner surface area);
f) the electric photo cell material is configured to receive energy from a light source and store an electrical charge (Fig. 1, ¶0073 and 0076, the photocell 101 receives a visible light signal to store an electrical charge and power an LED emission unit); and
g) the electric photo cell material is configured to glow in the dark (Fig. 1, ¶0073 and 0076, the photocell 101 receives a visible light signal to power an LED emission unit, which can glow in total darkness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris, II to incorporate the teachings of Wang of e) the inner surface area of the second side includes electric photo cell material; f) the electric photo cell material is configured to receive energy from a light source and store an electrical charge; and g) the electric photo cell material is configured to glow in the dark in order to brightly illuminate the tag by reflecting light in different directions when it is dark. 

Regarding claim 7, Harris, II as modified teaches of claim 6, and Wang further teaches of wherein the electric photo cell material is configured to recharge to full capacity after receiving energy from a second light source (Fig. 2, ¶0065-0066, a solar cell can be used in the device and a large amount of charge can be stored; the electric photo cell is configured to receive energy from a second light source).

Regarding claim 8, Harris, II as modified teaches of claim 6, and Hurwitz further teaches of wherein the reflective tape of the first side comprises aluminum, and the reflective tape of the second side comprises aluminum (Figs. 1a and 2a of Hurwitz, the retroreflecting elements may be microspheres that are polymeric flexible sheet that is typically metallized with aluminum, which Examiner notes are implemented on the first and second side 22, 23 of the leash in Hurwitz).

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647